SO ORDERED.

SIGNED this 31st day of August, 2021.




____________________________________________________________________________



                   IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF KANSAS



In re:

Rodger Dean Love, Jr.,                               Case No. 13-41680-13

                        Debtor.
Rodger Dean Love, Jr.,

                        Plaintiff,
v.                                                   Adversary No. 20-7004
United States Department of
Education, Navient Solutions, Inc.,
                        Defendants.


                                        Judgment

         This adversary proceeding is before the Court on Plaintiff’s second

amended complaint.1 On June 11, 2021, this Court entered an Order

         1
             Doc. 59.


                   Case 20-07004     Doc# 95   Filed 08/31/21   Page 1 of 2
Approving Stipulation and Dismissal between Plaintiff and Defendant

Navient Solutions, Inc.,2 and on July 23, 2021, this Court entered a

Stipulation and Voluntary Dismissal between Plaintiff and Defendant United

States Department of Education.3 These documents resolve all claims raised

in Plaintiff’s second amended complaint against all Defendants.

      In accordance with Federal Rule of Bankruptcy Procedure 7058 and

Federal Rule of Civil Procedure 58(a), the terms set out in the above-

referenced Stipulations are hereby entered as the judgment in this case.

      It is so Ordered.

                                          ###




      2
          Doc. 90 (Order), Doc. 88 (Stipulation).
      3
          Doc. 94 (Stipulation and Dismissal).

                                            2


                Case 20-07004     Doc# 95    Filed 08/31/21   Page 2 of 2
